Citation Nr: 9907352	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  99-00 673	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel








INTRODUCTION

The veteran had active military service from July 1963 to 
July 1967.  

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to claims by the veteran for 
VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on September 18, 1996.  

The RO notified both the veteran and his attorney by a letter 
on December 30, 1998 that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received from the veteran or his attorney. 


FINDINGS OF FACT

1.  An initial Board decision on August 15, 1996 denied 
entitlement to an increased rating for bilateral pes cavus 
from 30 percent disabling. 

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The claimant, R. W. R., was retained in September 1996, 
or within one year after the August 15, 1996 Board decision.  

4.  The fee agreement signed by the parties in September 1996 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, such fee to be paid by the VA from 
past-due benefits.

5.  In May 1997, the United States Court of Veterans Appeals 
(Court) determined that the issue of entitlement to an 
increased rating from a right ankle disability from 10 
percent disabling was inextricably intertwined with the issue 
of entitlement to an increased rating for bilateral pes cavus 
and remanded to the Board both issues. 

6.  The claimant rendered legal services involving the 
veteran's VA claims after the Board's final decision of 
August 1996. 

7.  Past-due benefits are available to the veteran as a 
result of a November 24, 1998 RO decision, which granted 
entitlement to an increased ratings for bilateral pes cavus 
and a right ankle disability, resulting in an increased 
combined rating from 40 percent to 60 percent, effective 
December 30, 1991.   


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney R. W. R. and the veteran as to VA representation 
have been met with respect to the veteran's claim for an 
increased combined rating from 40 percent to 60 percent.  
38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1998); 38 C.F.R. 
§ § 20.602, 20.603 (a), 20.609(c) (1998).

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
favorable adjudication of the claims for an increased rating 
for bilateral pes cavus from 30 percent to 50 percent and for 
entitlement to an increased rating for a right ankle 
disability from 10 percent to 20 percent.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1998); 38 C.F.R. § 20.609(f)(h) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1997); 
38 C.F.R. § 20.609(c)(1) (1998).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1998).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1997); 38 C.F.R. 
§ 20.609(c)(3) (1998).  

Whether the claimant is entitled to receive attorney fees 
from past-due benefits will be broken down into two separate 
analyses.  It must first be determined whether the attorney 
is eligible to receive attorney fees stemming from the RO's 
November 24, 1998 grant of an increased rating for bilateral 
pes cavus from 30 to 50 percent effective December 30, 1991.  
Then it must be determined whether the attorney is eligible 
to receive attorney fees stemming from the same November 1998 
rating decision, which also granted entitlement to an 
increased rating for a right ankle disability from 10 percent 
to 20 percent disabling. 


Eligibility to receive attorney fees stemming from the RO's 
November 24, 1998,rating action  

On August 15, 1996, the Board denied the veteran's claim for 
entitlement to an increased rating for bilateral pes cavus 
from 30 percent disabling.  The notice of disagreement which 
preceded the Board decision with respect to the increased 
rating issue involved was received by the RO after November 
18, 1988.  The claimant, R. W. R., was retained in September 
1996, or within one year after the August 1996 Board 
decision.  Therefore, the three statutory and regulatory 
criteria necessary for the attorney to charge a fee for his 
services have been met.  38 U.S.C.A. § 5904(c)(1) (West 1991 
& Supp. 1998); 38 C.F.R. § 20.609(c) (1998).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1998).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1998).  In September 
1996, the veteran and the attorney R. W. R. executed an 
attorney fee agreement which satisfied these criteria.  

After the Board's August 1996 denial, the veteran appealed 
his claim to the United States Court of Veterans Appeals 
(Court).  The Court granted a joint motion for remand in May 
1997.  Under the terms of the order granting the motion, the 
Court vacated the Board's denial and ordered that his claim 
for an increased rating for bilateral pes cavus be remanded.  
The Court also found that the veteran's claim for an 
increased rating for a right ankle disability was 
inextricably intertwined with the claim for an increased 
rating for pes cavus.  Therefore, under the terms of the 
Court's order of May 1997, the BVA's final decision of August 
1996 encompassed the claim for an increased rating for a 
right ankle disability.

On November 24, 1998, the RO granted the veteran entitlement 
to an increased rating for bilateral pes cavus from 30 
percent to 50 percent effective December 30, 1991, and an 
increased rating for a right ankle disability from 10 percent 
to 20 percent, effective May 29, 1997.  As a result of these 
rating increases, the combined rating was increased from 40 
percent to 60 percent, effective December 30, 1991.  Thus, 
attorney fees are payable from past-due benefits stemming 
from such award increasing the combined rating from 40 
percent to 60 percent.  


Calculation of past-due compensation payable to the 
appellant.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties in the 
notification letter of December 30, 1998.  As described 
below, the amount payable as attorney fees following the 
November 24, 1998, rating decision will have to be revised.  

Since the granting of an increased combined rating from 40 
percent to 60 percent was made effective from December 30, 
1991, compensation based on this rating is payable to the 
appellant from January 1, 1992, which is the first day of the 
following month, as provided in 38 U.S.C.A. § 5111 (West 
1991).  In its calculation of past-due benefits, the RO 
correctly chose January 1, 1992, as the effective date of the 
increase in benefits.  Also, in its calculation of past-due 
benefits, the RO correctly took into account the fact that 
the veteran was already in receipt of a 40 percent combined 
rating.  The amount of past due benefits awarded reflects the 
fact that the veteran had already been receiving benefits 
based on a 40 percent rating, and that he is now in receipt 
of a 60 percent combined rating.  

Calculation by the RO of the amount of past-due benefits must 
also comply with the provisions of 38 C.F.R. § 20.609(h)(3) 
(1998), which states that the termination date of the period 
of past-due benefits for attorney fee purposes is the date of 
the award, not the last day of the month of the award.  In 
this instance, the RO rating action granting entitlement to 
an increased combined rating from 40 percent to 60 percent 
took place on November 24, 1998.  The regulation specifies as 
follows:

"past-due benefits" means a non-
recurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a denial by 
the Board of Veterans' Appeals or the 
lump-sum payment which represents the 
total amount of recurring cash payments 
which accrued between the effective date 
of the award, as determined by applicable 
laws and regulations, and the date of the 
grant of the benefit by the agency of 
original jurisdiction, the Board of 
Veterans' Appeals, or an appellate court.  
Therefore, under the regulation, the past-due benefits must 
be calculated on the basis of the period from January 1, 
1992, through November 24, 1998.  As the RO used December 31, 
1998 as the termination date of the period of past-due 
benefits for attorney fee purposes, the RO should recalculate 
its figures accordingly using November 24, 1998 as the 
termination date.  

ORDER

Eligibility for payment of attorney fees for services 
rendered before the VA is established.  The attorney should 
be paid 20 percent of past-due benefits awarded the veteran 
pursuant to the RO's November 1998 grant of an increased 
combined rating from 40 percent to 60 percent, for the period 
from January 1, 1992 through November 24, 1998. 



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS.  Under 38 U.S.C.A. § 5904(c)(2) 
(West 1991), a finding or order of the Board of Veterans' 
Appeals upon review of an agent's or attorney's fee agreement 
may be reviewed by the United States Court of Veterans 
Appeals under 38 U.S.C.A. § 7263(d) (West 1991).  Under 
38 U.S.C.A. § 7266 (West 1991 & Supp. 1998), a final decision 
of the Board of Veterans' Appeals may be appealed to the 
United States Court of Veterans Appeals by a person adversely 
affected by the decision within 120 days from the date of 
mailing of notice of the decision.  The date which appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken by the Board of Veterans' Appeals.
